         Case 7:18-cv-04196-KMK Document 43 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GRAHAM,

                               Plaintiff,
                                                               18-CV-4196 (KMK)
                       v.
                                                           ORDER OF DISMISSAL
 HSBC MORTGAGE CORPORATION ET
 AL,

                               Defendants.

KENNETH M. KARAS, United States District Judge:

       By Opinion and Order dated September 23, 2020, the Court granted Defendants’ Motion

to Dismiss the Amended Complaint. (Dkt. No. 33, 38.) The Court also granted Plaintiffs’

request to amend the Complaint. (Dkt. No. 38.) The Plaintiffs filed a Second Amended

Complaint on November 23, 2020. (Dkt. No. 40.) Defendants filed a Motion To Dismiss

Plaintiffs’ Second Amended Complaint. (Dkt. No. 41.) The Court dismisses Defendants’

pending Motion To Dismiss without prejudice for failure to comply with the Court’s individual

rules. The Clerk of Court is respectfully requested to terminate the pending Motion. (Id.)

SO ORDERED.

Dated: December 8, 2020
       White Plains, New York



                                                                KENNETH M. KARAS
                                                               United States District Judge
